                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                                                      Civil Action No. 1:18-cv-5587
                    Plaintiff,

            v.                                        Magistrate Judge John Z. Lee

EQUITYBUILD, INC., EQUITYBUILD
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,

                       Defendants.

           MORTGAGEES’ UNOPPOSED MOTION FOR LEAVE TO FILE
    MORTGAGEES’ RESPONSE TO RECEIVER’S SEVENTH INTERIM APPLICATION
    AND MOTION FOR COURT APPROVAL OF PAYMENT OF FEES AND EXPENSES
          OF RECEIVER AND RECEIVER’S RETAINED PROFESSIONALS
                      IN EXCESS OF FIFTEEN PAGES

        The Mortgagees1 respectfully request that this Court enter an order granting the

Mortgagees leave to file Mortgagees’ Response To Receiver’s Seventh Interim Application And


1
 The Mortgagees are Freddie Mac; Citibank N.A., as Trustee for the Registered Holders of Wells Fargo
Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-
SB48; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
SB30; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
SB41; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2018-
SB50; Wilmington Trust, National Association, as Trustee for the Registered Holders of Wells Fargo
Commercial Mortgage Trust 2014-LC16, Commercial Mortgage Pass-Through Certificates, Series 2014-
LC16; Wilmington Trust, National Association, as Trustee for the benefit of the registered holders of
UBS Commercial Mortgage Trust 2017-C1, Commercial Mortgage Pass-Through Certificates, Series
2017-C1; Federal National Mortgage Association (“Fannie Mae”); BMO Harris Bank N.A.; Midland
Loan Services, a Division of PNC Bank, National Association; Midland Loan Services, a Division of
PNC Bank, N.A. as servicer for Colony American Finance 2015‐1; Midland Loan Services, a Division of
PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee for the Registered Holders of
Corevest American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series 2017‐2; Midland
Motion For Court Approval Of Payment Of Fees And Expenses Of Receiver And Receiver’s

Retained Professionals (“Response”) in excess of fifteen pages. Plaintiff United States Securities

and Exchange Commission (“SEC”) and the Receiver have consented to the relief sought in this

Motion. In support of their Motion, the Mortgagees state as follows:

        1.      On July 28, 2020, the Receiver filed his Seventh Interim Application And Motion

For Court Approval Of Payment Of Fees And Expenses Of Receiver And Receiver’s Retained

Professionals Sale Motion (the “Seventh Interim Application”), which is 27-pages in length plus

65-pages of exhibits.

        2.      Previously, on September 24, 2019, this Court entered its minute order [Dkt. 535]

requiring all creditors-mortgagees to file single objections to the Receiver’s motions. Therefore,

the Mortgagees must file a single objection.

        3.      The Seventh Interim Application raise numerous issues, each of which must be

individually addressed by the Mortgagees. These issues require detailed legal arguments and

analysis regarding the Receiver’s powers, the Mortgagees rights and interests, and the long

procedural history of this case.

        4.      Due to the number of issues raised in the Seventh Interim Application, the

Mortgagees’ Response is 25 pages plus an exhibit. The Mortgagees therefore request leave to file

their Objection in excess of the page limits provided by Local Rule 7.1.

        5.      Counsel for the Mortgagees have conferred with counsel for the SEC and the

Receiver, who have indicated they do not object to the relief requested in this Motion.




Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee for the
Benefit of Corevest American Finance 2017-1 Trust Mortgage Pass-Through Certificates; BC57, LLC;
UBS AG; Thorofare Asset Based Lending REIT Fund IV, LLC; and Liberty EBCP, LLC.; Direct
Lending Partner LLC (successor to Arena DLP Lender LLC and DLP Lending Fund LLC)

                                                   2
         WHEREFORE, the Mortgagees respectfully request that this Court enter an Order

granting the Movants leave to file their Seventh Interim Application, which is in excess of 15

pages.

                              Respectfully submitted,

                              /s/ Michael Gilman
                              Michael Gilman (6182779 (mgilman@dykema.com)
                              Dykema Gossett PLLC
                              10 S. Wacker Drive
                              Suite 2300
                              Chicago, Illinois 60606
                              (312) 627-5675
                              Counsel for Federal Home Loan Mortgage Corporation Wilmington
                              Trust, National Association, as Trustee for the Registered Holders of
                              Wells Fargo Commercial Mortgage Trust 2014-LC16, Commercial
                              Mortgage Pass-Through Certificates, Series 2014-LC16; Wilmington
                              Trust, National Association, as Trustee for the Registered Holders of
                              UBS Commercial Mortgage Trust 2017-C1,Commercial Mortgage Pass-
                              Through Certificates, Series 2017-C1; Citibank N.A., as Trustee for the
                              Registered Holders of Wells Fargo Commercial Mortgage Securities,
                              Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-
                              SB48; Federal National Mortgage Association; U.S. Bank National
                              Association, as Trustee for the registered Holders of J.P. Morgan Chase
                              Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-
                              Through Certificates, Series 2017-SB41;U.S. Bank National Association,
                              as Trustee for the registered Holders of J.P. Morgan Chase Commercial
                              Mortgage Securities Corp., Multifamily Mortgage Pass-Through
                              Certificates, Series 2018-SB50;U.S. Bank National Association, as
                              Trustee for the registered Holders of J.P. Morgan Chase Commercial
                              Mortgage Securities Corp., Multifamily Mortgage Pass-Through
                              Certificates, Series 2017-SB30 Sabal TL1 LLC; Midland Loan Services,
                              a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as
                              Trustee for the Benefit of Corevest American Finance 2017-1 Trust
                              Mortgage Pass-Through Certificates; Midland Loan Services, a Division
                              of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee for
                              the Registered Holders of Corevest American Finance 2017-2 Trust,
                              Mortgage Pass-Through Certificates, Series 20172; BC57, LLC; UBS
                              AG




                                                 3
/s/ Jill L. Nicholson                            /s/ Ronald A. Damashek
 Jill L. Nicholson (jnicholson@foley.com)        Ronald Damashek
 Andrew T. McClain (amcclain@foley.com)          (rdamashek@stahlcowen.com)
 Foley & Lardner LLP                             Stahl Cowen Crowley Addis LLC
 321 N. Clark St., Ste. 3000                     55 West Monroe Street – Suite 1200
 Chicago, IL 60654                               Chicago, Illinois 60603
 Ph: (312) 832-4500                              PH: (312) 377-7858
 Fax: (312) 644-7528                             Fax: (312) 423-8160
 Counsel for Citibank N.A., as Trustee for       Counsel for Citibank N.A., as Trustee for
 the Registered Holders of Wells Fargo           the Registered Holders of Wells Fargo
 Commercial Mortgage Securities, Inc.,           Commercial Mortgage Securities, Inc.,
 Multifamily Mortgage Pass-Through               Multifamily Mortgage Pass-Through
 Certificates, Series 2018-SB48; U.S. Bank       Certificates, Series 2018-SB14;
 National Association, as Trustee for the        Midland Loan Services, a Division of PNC
 Registered Holders of J.P. Morgan Chase         Bank, National Association;Thorofare Asset
 Commercial Mortgage Securities Corp.,           Based Lending REIT Fund IV, LLC; and
 Multifamily Mortgage Pass-Through               Liberty EBCP, LLC
 Certificates, Series 2017-SB30; U.S. Bank
 National Association, as Trustee for the        /s/ James M. Crowley
 Registered Holders of J.P. Morgan Chase         James M. Crowley
 Commercial Mortgage Securities Corp.,           (jcrowley@plunkettcooney.com)
 Multifamily Mortgage Pass-Through               Plunkett Cooney, PC
 Certificates, Series 2017-SB41; U.S. Bank       221 N. LaSalle Street, Ste. 1550
 National Association, as Trustee for the        Chicago, IL 60601
 Registered Holders of J.P. Morgan Chase         Ph: (312) 970-3410
 Commercial Mortgage Securities Corp.,           Fax: (248) 901-4040
 Multifamily Mortgage Pass-Through               Counsel for UBS AG
 Certificates, Series 2018-SB50; Wilmington
 Trust, National Association, as Trustee for     /s/ Thomas B. Fullerton
 the Registered Holders of Wells Fargo           Thomas B. Fullerton
 Commercial Mortgage Trust 2014-LC16,            (thomas.fullerton@akerman.com)
 Commercial Mortgage Pass-Through                Akerman LLP
 Certificates, Series 2014-LC16; Federal National71 S. Wacker Drive, 47th Floor
 Mortgage Association; and Sabal TL1, LLC        Chicago, IL 60606
                                                 Ph: (312) 634-5700
/s/ Mark Landman                                 Fax: (312) 424-1900
Mark Landman                                     Counsel for Midland Loan Services,
(mlandman@lcbf.com)                              a Division of PNC Bank, National Association
Landman Corsi Ballaine & Ford P.C.
120 Broadway, 13th Floor
New York, NY 10271
Ph: (212) 238-4800 Fax: (212) 238-4848
Counsel for Freddie Mac
/s/ Michael Gilman                                    /s/ James P. Sullivan
Michael Gilman (6182779                               James P. Sullivan
(mgilman@dykema.com)                                  jsulliva@chapman.com
Dykema Gossett PLLC                                   Chapman and Cutler LLP
10 S. Wacker Drive                                    111 West Monroe Street
Suite 2300                                            Chicago, IL 60603
Chicago, Illinois 60606                               Ph: (312) 845-3445 Fax: (312) 516-1445
(312) 627-5675                                        Counsel for BMO Harris Bank N.A.
Counsel for Federal Home Loan Mortgage
Corporation Wilmington Trust, National                /s/Scott Mueller
Association, as Trustee for the Registered Holders    Scott B. Mueller, #6294642
of Wells Fargo Commercial Mortgage Trust 2014-        (Scott.Mueller@stinson.com)
LC16, Commercial Mortgage Pass-Through                7700 Forsyth Blvd., Suite 1100
Certificates, Series 2014-LC16; Wilmington Trust,     St. Louis, MO 63105
National Association, as Trustee for the Registered   Phone: (314) 863-0800
Holders of UBS Commercial Mortgage Trust 2017-        Fax: (314) 259-3931
C1,Commercial Mortgage Pass-Through                   Attorneys for BMO Harris Bank, N.A., and
Certificates, Series 2017-C1; Citibank N.A., as       Midland Loan Services, a division of PNC Bank,
Trustee for the Registered Holders of Wells Fargo     NA, acting under authority designated by Colony
Commercial Mortgage Securities, Inc., Multifamily     American Finance Lender, LLC, assignee
Mortgage Pass-Through Certificates, Series 2018-      Wilmington Trust, N.A. as Trustee for the benefit of
SB48; Federal National Mortgage Association;          registered holder of Colony American Finance
U.S. Bank National Association, as Trustee for the    2015-1
registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp.,                  /s/ David Hart
Multifamily Mortgage Pass-Through Certificates,       David Hart
Series 2017-SB41;U.S. Bank National Association,      (dhart@maddinhauser.com)
as Trustee for the registered Holders of J.P.         Maddin, Hauser, Roth & Heller, P.C.
Morgan Chase Commercial Mortgage Securities           28400 Northwestern Highway
Corp., Multifamily Mortgage Pass-Through              Suite 200-Essex Centre
Certificates, Series 2018-SB50;U.S. Bank National     Southfield MI 48034
Association, as Trustee for the registered Holders    Phone: (248) 827-1884
of J.P. Morgan Chase Commercial Mortgage              Fax: (248) 359-6184
Securities Corp., Multifamily Mortgage Pass-          Counsel for BC57, LLC
Through Certificates, Series 2017-SB30 Sabal TL1
LLC; Midland Loan Services, a Division of PNC          /s/ Jay Welford
Bank, N.A. as servicer for Wilmington Trust, N.A.,    Jay Welford
as Trustee for the Benefit of Corevest American       (jwelford@jaffelaw.com)
Finance 2017-1 Trust Mortgage Pass-Through            27777 Franklin Rd., Suite 2500
Certificates; Midland Loan Services, a Division of    Southfield, MI 48034
PNC Bank, N.A. as servicer for Wilmington Trust,      Ph: (248) 351-3000
N.A., as Trustee for the Registered Holders of        Counsel for Liberty EBCP, LLC
Corevest American Finance 2017-2 Trust,
Mortgage Pass-Through Certificates, Series 2017-
2; BC57, LLC; UBS AG
/s/ Jason J. DeJonker
Jason J. DeJonker (6272128)
Jessica D. Pedersen (6327432)
(jason.dejonker@bclplaw.com)
(jessica.pedersen@bclplaw.com)
BRYAN CAVE LEIGHTON PAISNER LLP
161 N. Clark Street, Suite 4300
Chicago, IL 60601
(312) 602-5000
Counsel for Direct Lending Partner LLC
(successor to Arena DLP Lender LLC and DLP
Lending Fund LLC)


/s/William J. Serritella, Jr.
William Serritella, Jr.
/s/ Zachary R. Clark
Zachary R. Clark
(wserritella@taftlaw.com)
(zclark@taftlaw.com)
Taft
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601-3713
Tel: 312.527.4000
Counsel for Thorofare Asset Based Lending
REIT Fund IV, LLC
                                   CERTIFICATE OF SERVICE


         I hereby certify that on August 28, 2020, I caused the foregoing Mortgagees’

Unopposed Motion for Leave to File Mortgagees’ Response to Receiver’s Seventh Interim

Application and Motion for Court Approval of Payment of Fees And Expenses of Receiver

and Receiver’s Retained Professionals in Excess of Fifteen Pages to be electronically filed

with the Clerk of Court through the Court’s CM/ECF system, which sent electronic notification

of such filing to all parties of record.



                                                  /s/ Michael A. Gilman
097077.000109 4842-5104-3273.1




                                             4
